Citation Nr: 0732713	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-00 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for cold weather injury, 
right great toe. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 




INTRODUCTION

The veteran had active service from June 1953 until May 1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2003 rating decision of the Tiger 
Team at the Department of Veterans Affairs (VA), Regional 
Office (RO) in Cleveland, Ohio.  The Board notes that the 
veteran's claim folder was thereafter returned to his local 
RO in Detroit, Michigan. 

In February 2005, the veteran submitted additional documents 
to the Board to be included in the evidence of record, with a 
waiver of initial review by the RO as Agency of Original 
Jurisdiction.  The Board has accepted this additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. § 20.800 (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 requires VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by VA.  38 U.S.C.A. § 5103A.  This duty to assist includes 
the requirement that VA afford the claimant a clinical 
examination where appropriate.  See McLendon v. Nicholson, 20 
Vet.App. 79 (2006).  Following a review of the claims file, 
the Board finds that further development is required under 
the VCAA regarding the veteran's claim for entitlement to 
service connection.

The veteran asserts that service connection is warranted for 
a cold weather injury to his right great toe.  He maintains 
that his right great toe was treated for cold weather injury 
for three days in Pusan, Korea.  The veteran's DD 214 Form 
reveals that he served during the Korean conflict and 
received a Korean Service Ribbon during his time in active 
service.  Therefore, the veteran's assertions of exposure to 
cold weather in Korea are conceded, as such are consistent 
with the circumstances of his service.  See 38 U.S.C.A. 
§ 1154(a) (West 2002).  

VA medical records demonstrate that the veteran complained of 
pain in his right great toe in 2003.  Medical records from 
the VA Medical Center in Iron Mountain, Michigan from January 
2000 to the present document the veteran's problems with his 
feet.  In January 2000, the veteran was diagnosed with 
hyperkeratosis and onychomycosis one through five 
bilaterally.  By a February 2004 podiatry consultation, the 
veteran was found to have peripheral vascular disease, 
Raynaud's syndrome, past frostbite on right great toe, and 
hyperkeratosis.  While the record contains medical evidence 
that appears to support the veteran's contention of residual 
problems with his right great toe, and the veteran's DD Form 
214 confirms military service consistent with cold weather 
exposure, the record does not contain a clinical opinion 
based on a review of the record  as a whole, as to whether or 
not the claimant's condition is etiologically related to his 
active military service. 

The Board notes that the veteran's service medical records 
associated with his duty in the United States Army are 
unavailable and are presumed to have been destroyed in a fire 
at the National Personnel Records Center (NPRC) in 1973.  In 
such circumstances, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (finding that the BVA 
has a heightened duty in a case where the service medical 
records are presumed destroyed).  In this case, the veteran 
was not provided an examination with respect to his right 
great toe.  Based on the foregoing, the Board finds that the 
veteran's right great toe warrants a VA examination to 
determine if he has current residuals of cold injury and, if 
so, whether such disability is causally related to service, 
including its etiology.

A decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant has 
not been provided with notice of the type of evidence 
necessary to establish a disability rating or the effective 
date in the event of an award of any benefit sought on 
appeal.  As such matters are involved in the present appeal, 
the veteran must be given proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs him that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
including an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish both a 
disability rating and an effective date 
in the event service connection for the 
disability at issue is awarded, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Schedule the veteran for a VA 
podiatry examination to ascertain the 
nature and etiology of all current 
disabilities in the veteran's right large 
toe.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must be advised that VA has 
conceded that the veteran was exposed to 
cold weather in service, in Korea, but 
requires clinical review to determine 
whether such cold weather exposure 
resulted in frostbite of the right great 
toe, and any current residual(s).  The 
examiner must be requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current disability in 
the veteran's right great toe is due to 
cold injury in service.  The complete 
rationale for any opinion expressed 
should be provided.  

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's claim 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



